Opinion issued October 25, 2007
 

















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00852-CR
____________

IN RE JEROME CLARK, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Jerome Clark, has filed in this Court a pro se petition for writ of
mandamus, complaining that  respondent
 has not  transmitted a copy of his post-conviction application for writ of habeas corpus and other related documents to the
Court of Criminal Appeals.  Relator requests that this Court order respondent to
transmit the documents to the Court of Criminal Appeals.  Relator also requests that
this Court make a finding that the Respondent did  not transmit the writ documents
within a reasonable time and that Relator brought his litigation in good faith.  We
dismiss the petition.   
          We have no authority to issue a writ of mandamus against a district clerk unless
such is necessary to enforce our jurisdiction.  In re Coronado, 980 S.W.2d 691, 692
(Tex. App. San Antonio 1998, orig. proceeding).  We do not have jurisdiction to issue 
writs of mandamus in criminal law matters pertaining to habeas proceedings seeking
relief from final felony judgments.  This is because that jurisdiction lies exclusively
with Texas Court of Criminal Appeals.  See Board of Pardons & Paroles ex rel.
Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim.
App. 1995); In re McAfee, 53 S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp.
2006).
          We dismiss the petition for writ of mandamus for lack of jurisdiction.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).